Citation Nr: 0503394	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  97-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right leg disability, diabetes mellitus, hypertension, and 
breast cancer.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and CP


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in January 1997 and November 2002.  By the 
January 1997 rating decision, the RO denied the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a right leg disability.  In a March 2000 remand, the 
Board construed the issue of entitlement to additional 
disability based on VA treatment under 38 U.S.C.A. § 1151 to 
include diabetes mellitus and hypertension, based on 
testimony and evidence submitted at the August 1998 hearing.  
Thereafter, by the November 2002 rating decision, the RO 
denied the breast cancer claim.

The veteran provided testimony at a personal Board hearing in 
August 1998, and at a Board videoconference hearing in 
September 2004.  Transcripts of both hearings are of record.

The veteran's right leg, diabetes, and hypertension claims 
were previously before the Board in February 1999 and March 
2000, at which time they were remanded for additional 
development.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the remand directives, 
and that a new remand is not required in order to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Regarding hypertension claim, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
her part.

The Board notes that at her videoconference hearing, the 
veteran indicated that it was her left leg that was on 
appeal, and that the Board decision mentioning her right leg 
was in error.  However, the veteran's original claim 
specifically requested service connection for the right leg, 
this is the issue adjudicated by the RO, and the issue 
discussed in her 1998 BVA hearing.  Thus, the proper issues 
currently before the Board are those listed on the cover page 
of this decision.

The record also reflects that the veteran has indicated at 
her hearings that she has bowel and bladder problems, a 
spinal condition, and a left leg disability, secondary to her 
VA medical treatment.  As it does not appear these claims for 
compensation under 38 U.S.C.A. § 1151 were specifically 
adjudicated below, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran received VA medical treatment in 1996 which 
included steroid therapy.

3.  The record reflects that the veteran had a neurological 
disorder of her right leg that pre-existed her VA medical 
treatment in 1996.

4.  Treatment of the veteran's neurological disorder with 
steroids in 1996 was an appropriate medical intervention.

5.  The record reflects that she discontinued steroid use of 
her own volition prior to October 1996. 

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current right leg 
disorder related to her 1996 VA medical treatment.

7.  Although the competent medical evidence reflects that the 
veteran developed diabetes mellitus secondary to VA steroid 
treatment, the preponderance of the competent medical 
evidence indicates that this condition has resolved; there is 
no competent medical evidence that the veteran has any 
current disability manifest by diabetes mellitus.

8.  The preponderance of the evidence is against a finding 
that the veteran's breast cancer is causally related to 
negligent, careless, or erroneous VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
right leg disability, diabetes mellitus, and breast cancer 
are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.358 (2004); 38 C.F.R. § 3.358 
(1996); Brown v. Gardner, 115 S. Ct. 552 (1994); VAOPGCPREC 
40-97 (Dec. 31, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.    

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, one of the decisions on appeal was promulgated prior to 
the November 9, 2000, enactment of the VCAA.  In Pelegrini 
the Court noted that, where the initial unfavorable decision 
was rendered prior to the enactment of the VCAA, the AOJ did 
not err in failing to comply with the timing requirements of 
the notice.  However, the Court did note that in such cases, 
the veteran would still be entitled to "VCAA content-
complying notice" and proper subsequent VA process.  As will 
be discussed below, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the RO sent correspondence to the veteran in 
June 2002 which informed her of what information and evidence 
she must submit concerning her claims, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in her possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the veteran has been 
provided with a copy of the appealed rating decision, the 
respective Statements of the Case (SOCs) in February 1997 and 
November 2002, and multiple Supplemental Statements of the 
Case (SSOCs) which included notice of the law and governing 
regulations regarding this case, as well as the reasons for 
the determinations made with respect to her claims.  In 
pertinent part, the December 2003 SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the Board finds that the veteran was notified and aware 
of the evidence needed to substantiate her claims, the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Regarding the duty to assist, the Board notes that the 
veteran and her representative have had the opportunity to 
present evidence and argument in support of her claims, to 
include at the Board hearings in August 1998 and September 
2004.  The record has been extensively developed, and 
includes VA and private medical records, lay statements, and 
VA examination reports.  It does not appear that the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested by the RO.  Further, the 
record was kept open for 60 days following the September 2004 
hearing in order for the veteran to submit additional 
evidence, and additional evidence has been received, with a 
waiver of RO consideration.  Moreover, she has been accorded 
medical examinations in conjunction with her claims, and a 
medical opinion was obtained in November 2003 regarding her 
breast cancer claim.  Finally, the veteran testified only one 
doctor has opined as to the cause of her disabilities, and 
that report is already contained in the record.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran, through her statements and hearing 
testimony, essentially contends that she developed a right 
leg disability, diabetes mellitus, hypertension, and breast 
cancer secondary to steroid treatment she received from VA in 
1996.

VA records dated in January 1996 note that the veteran was 
treated for complaints of bilateral foot swelling and pain, 
as well as pain in the right leg.  She was discharged home 
with Ibuprofen, and a neurology clinic appointment was made.  
Subsequent records from February 1996 note that she was seen 
in the neurology clinic with an impression of distal 
neuropathy of unknown etiology.

Thereafter, the veteran was hospitalized at the VA Medical 
Center (VAMC) from March to April 1996 for treatment of a 
sensory problem in her legs described as a tingling sensation 
on the bottom of the feet up to the legs, which began in 
October 1995.  One of the records dated in March 1996 noted 
that the veteran did not have diabetes mellitus at that time, 
but that there was the possibility that steroid treatment 
could cause diabetes.  The record also reflects that a sural 
nerve biopsy of the right foot was performed, and that the 
veteran was treated with 3 days of high-dose corticosteroids 
and discharged on prednisone.  Discharge diagnoses included 
idiopathic granulomatous vasculitis.

Records dated in May 1996 note a finding of steroid-induced 
diabetes mellitus.

A VA neurology clinic note dated September 12, 1996, stated 
that the veteran did not report for her appointment.  The 
physician's assistant indicated that she discussed the 
veteran's case with the physician, who wanted to begin 
tapering the veteran's prednisone dose from 20 mg every day 
to 20 mg every other day with declining doses on the 
alternating days.

A VA treatment report dated October 3, 1996 noted that the 
veteran had been off prednisone for one month.  

Private hospital records reflect that the veteran was 
hospitalized in October 1996 for complaints of severe lower 
back pain and inability to stand for the previous 5 to 6 
hours.  It was noted that the veteran had stopped steroids 
herself and was lost to follow up.  In addition, these 
records note that she had developed hypertension.  Final 
diagnosis was chronic inflammatory demyelinating 
polyneuropathy.

At the August 1998 hearing, the veteran testified, in part, 
that since she had been taken off the steroids there was no 
longer a diagnosis of hypertension or diabetes, and that she 
was not receiving treatment for either condition.

An August 1998 private medical statement from J. D., M.D. 
(hereinafter, "Dr. D") noted that the veteran was first 
seen in October 1996 with bilateral lower extremity weakness 
and incontinence, and that further diagnostic testing had led 
to a diagnosis of chronic inflammatory demyelinating 
polyneuropathy with atonic bladder.  In addition, Dr. D 
indicated that the veteran was treated with steroid and 
immunosuppressives, but still had weakness of her left lower 
leg and atonic bladder requiring self-catheterization.  
Moreover, Dr. D noted that the veteran's course was 
complicated by steroid-induced hypertension and diabetes 
mellitus.

Records dated in November 1998 noted a history of Type II 
diabetes mellitus when on steroids, not at the present.  An 
additional record dated in that same month noted blood 
pressure was 128/73.  

The March 2000 Board remand noted, in part, that it was 
unclear from the evidence whether there was a current 
disability manifested by diabetes mellitus or hypertension 
due to VA treatment.  Accordingly, the case was remanded to 
accord the veteran a VA medical examination to determine 
whether she had a current disability manifest by diabetes 
mellitus and/or hypertension.  

In accord with the Board's March 2000 remand, the veteran 
underwent a VA diabetes mellitus examination and a VA 
hypertension examination in April 2000, both of which were 
conducted by the same examiner.  The examiner noted that the 
veteran's claims file had been reviewed, and summarized 
relevant findings therein.  Diagnoses following the 
examinations included diabetes mellitus, induced after 
steroid use, resolved and asymptomatic as noted, with a 
strong family history for diabetes.  The examiner also opined 
that if the veteran were again to resume steroid treatment, 
she would most likely need to be treated for diabetes.  
Additional diagnoses included infiltrating ductal breast 
cancer, status-post chemotherapy in March 2000, pending 
radiation therapy.  Further, the hypertension examination 
noted blood pressure readings of 134/77 while seated and 
lying down, and 136/77 while standing.  Diagnosis was 
normotensive with normal multigated blood pool scan (MUGA), 
and no evidence of sequelae secondary to hypertension.

In November 2003, a VA medical opinion was obtained regarding 
the veteran's 38 U.S.C.A. § 1151 claims.  The examining 
physician noted that a medical opinion had been requested 
regarding residuals of steroid treatment from VA in causing 
the veteran's right leg disability, diabetes mellitus, 
hypertension, and breast cancer.  Moreover, the physician 
noted that the VA medical records had been extensively 
reviewed, and summarized the pertinent events of the 
veteran's neurological and medical history.  

Based upon this review, the physician stated that given the 
neurological work-up and diagnosis in 1996, steroids were an 
appropriate medical intervention.  Further, the clinician 
noted that hypertension and diabetes were both well known 
complications of steroid use, and did eventually resolve.  In 
addition, the clinician stated that the veteran's lower 
extremity residual impairments were also not due to steroid 
use but rather to the severe flare in October 1996 caused by 
her abruptly stopping the medications.  Finally, the 
clinician stated that the medical literature did not suggest 
any link with steroid use and breast cancer.  Moreover, the 
relative short duration of steroid use and short latency from 
the time of steroid exposure to diagnosis of breast cancer 
made it unlikely that the steroids induced/caused the 
veteran's carcinoma.  In summary, the clinician concluded 
that it was not likely that there was evidence of 
carelessness, negligence, or error in judgment resulting in 
the claimed disabilities.

At the September 2004 videoconference hearing, the veteran 
testified that she developed bilateral foot problems in 1995 
for which she sought VA medical treatment in 1996.  She 
described this treatment, including intravenous steroid 
therapy.  However, she indicated that she was not advised of 
the side effects, and that she developed hypertension during 
the hospitalization.  In addition, she described the 
treatment she had received for her breast cancer.  

The record also contains various medical records detailing 
the veteran's treatment for breast cancer, as well as lay 
statements describing the impact the disabilities have had on 
her life.


Legal Criteria.  The provisions of the 38 U.S.C.A. § 1151 
provide that where any veteran shall have suffered an injury, 
or an aggravation of any injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
death of the veteran, disability or death compensation shall 
be awarded in the same manner as if such disability or death 
were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. 
§ 3.358(c)(2).  Compensation is not payable for the necessary 
consequences of treatment or examination, which are those 
consequences which are certain to result from, or were 
intended to result from the treatment or examination 
administered.  38 C.F.R. § 3.358(c)(3).  Compensation is also 
not payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized.  38 
C.F.R. § 3.358(b)(2).  Moreover, when the proximate cause of 
the injury suffered was the claimant's willful misconduct or 
failure to follow instructions, it will bar him or her from 
receipt of compensation except in the case of incompetent 
claimants.  38 CFR § 3.358(c)(4). 

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply to the veteran's right leg, diabetes, and 
hypertension claims as they were initiated by the veteran 
prior to October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 
1997).  All section 1151 claims which were filed before 
October 1, 1997, must be adjudicated under the statutory 
provisions in effect when Gardner was reviewed by the Supreme 
Court, and under the regulatory provisions promulgated by the 
VA on March 16, 1995.  However, the veteran's breast cancer 
claim was filed after October 1, 1997, and, as such, the 
amended version of 38 U.S.C.A. § 1151 is for application.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151 for right leg disability, diabetes mellitus, and 
breast cancer.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
she is competent as a lay person to describe her 
symptomatology, her contentions cannot constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that the competent medical 
evidence reflects that the veteran has a neurological 
disorder of the right leg which pre-existed her VA medical 
treatment in 1996.  As detailed above, the 1996 VA medical 
records reflect that this is the disorder for which she 
initially sought VA treatment in January 1996, and for which 
the steroid therapy and sural nerve biopsy was performed 
during her March to April 1996 VA hospitalization.  Further, 
she acknowledged at the September 2004 hearing that she 
developed foot problems in 1995, which was prior to her VA 
medical treatment.  

As documented above, the November 2003 VA medical opinion 
stated that the veteran's lower extremity residual 
impairments were not due to steroid use but rather to the 
severe flare in October 1996 caused by her abruptly stopping 
the medications.  In this regard, the evidence notes that the 
veteran failed to report for a follow up treatment at the VA 
neurology clinic in September 1996, when her steroid use was 
to start being tapered.  Less than a month later, she was 
seen and stated that she had been off steroids for one month.  
The October 1996 private hospital reports confirm that she 
stopped the use of steroids herself.  

As noted above, when the proximate cause of the injury 
suffered was the claimant's willful misconduct or failure to 
follow instructions, it will bar her from receipt of 
compensation under section 1151.  38 CFR § 3.358 (1996).  
Here, the evidence shows that veteran failed to follow 
instruction regarding the use of prednisone.  The November 
2003 VA examiner indicated that it was this abrupt 
discontinuance of the steroids that caused a flare in her 
disability, which resulted in her current leg disability.  
Accordingly, the Board finds that the claim for compensation 
for the right leg disorder must be denied.

Regarding the veteran's diabetes mellitus, the medical 
evidence reflects that she developed this condition secondary 
to the 1996 steroid treatment.  However, the record reflects 
that this condition has resolved.  For example, the April 
2000 VA medical examination found that there were no current 
findings of diabetes, the November 2003 VA medical opinion 
noted that this condition had resolved, and the veteran 
herself acknowledged at both the August 1998 and September 
2004 hearings that she was not receiving any treatment for 
diabetes.

The United States Court of Appeals for the Federal Circuit 
has held that the requirement for a showing of current 
disability means that there must be evidence of the claimed 
disability at the time of the veteran's claim, as opposed to 
some time in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  While Gilpin involved a claim of service 
connection for PTSD as directly related to military service, 
the Board finds that this holding is logically extended to 
the veteran's current claim for compensation benefits under 
38 U.S.C.A. § 1151.  VA laws and regulations generally 
require that the veteran have a permanent disability in order 
for compensation benefits to be warranted.  Since the record 
reflects that the veteran's diabetes resolved with no 
permanent disability, this claim must be denied.  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (Absent proof of a present disability 
there can be no valid claim).

With respect to the veteran's breast cancer, the November 
2003 VA medical opinion stated that the medical literature 
did not suggest any link with steroid use and breast cancer, 
and that the relatively short duration of steroid use and 
short latency from the time of steroid exposure to diagnosis 
of breast cancer made it unlikely that the steroids 
induced/caused her carcinoma.  This opinion was based upon a 
review of the claims folder.  Further, it is the only 
competent medical opinion of record to address the etiology 
of the veteran's breast cancer.  Thus, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the veteran's breast cancer is causally related 
to her VA medical treatment.  

Moreover, even if there was a causal link between the 1996 VA 
medical treatment and the current disability, the November 
2003 VA medical opinion noted that, given the neurological 
work-up and diagnosis in 1996, steroids were an appropriate 
medical intervention, and that it was not likely that there 
was evidence of carelessness, negligence, or error in 
judgment resulting in the claimed disabilities.  As such, the 
veteran would not be entitled to compensation pursuant to the 
version of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 in effect 
as of October 1, 1997.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
compensation under 38 U.S.C.A. § 1151 for a right leg 
disability, diabetes mellitus, and breast cancer.  Thus, 
these claims must be denied.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right leg disability, diabetes mellitus, and breast cancer is 
denied.


REMAND

With respect to the veteran's hypertension claim, the 
evidence of record indicates that, as with the diabetes 
mellitus, this condition developed secondary to the 1996 VA 
steroid treatment, but subsequently resolved thereafter.  
However, in December 2004, a medical record was submitted 
showing a possible diagnosis of hypertension.  This evidence 
was submitted directly to the Board with a waiver of RO 
consideration in December 2004.

As these records reveal a possible diagnosis of hypertension, 
a new VA medical examination should be afforded to the 
veteran to determine whether she currently suffers from 
chronic hypertension and whether the current disability is 
causally related to her 1996 VA medical treatment.  

Since a new examination is be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
since November 2003.  After securing any 
necessary release, the RO should obtain 
these records.  In particular, the RO 
should seek to obtain the May 2004 
records from the Norwalk Hospital in 
Norwalk, Connecticut, which purportedly 
diagnosed the veteran with hypertension.

2.  Thereafter, the veteran should be 
afforded an examination to determine 
whether she suffers from chronic 
hypertension and the etiology of this 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner 
should note that the claims folder was 
reviewed.  

If a diagnosis of hypertension is 
provided, the examiner must provide an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that her current hypertension is causally 
related to the veteran's 1996 VA steroid 
therapy.  If so, the examiner should also 
indicate whether the hypertension was a 
"necessary consequence of the 
treatment" (i.e., was certain to result 
from the treatment).

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
December 2003, and provides an opportunity to respond.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  




			
	KATHY A. BANFIELD	STEPHEN L. WILKINS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


